NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-1582


                                     TONY COLIDA,

                                                        Plaintiff-Appellant,

                                             v.

                 PANASONIC CORPORATION OF NORTH AMERICA
                       and PANASONIC CORPORATION,

                                                        Defendants-Appellees.


       Tony Colida, of St. Laurent, Quebec, Canada, pro se.

       Tadashi Horie, Brinks Hofer Gilson & Lione, of Chicago, Illinois, for defendants-
appellees.

Appealed from: United States District Court for the Northern District of Illinois

Judge Matthew F. Kennelly
                        NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2009-1582

                                    TONY COLIDA,

                                                       Plaintiff-Appellant,

                                            v.

                 PANASONIC CORPORATION OF NORTH AMERICA
                       and PANASONIC CORPORATION,

                                                       Defendants-Appellees.


Appeal from the United States District Court for the Northern District of Illinois in case
no. 09-CV-1786, Judge Matthew F. Kennelly.

                           ___________________________

                               DECIDED: May 4, 2010
                           ___________________________


Before RADER, DYK, and PROST, Circuit Judges.

PER CURIAM.

      Tony Colida (“Colida”) appeals a denial by the United States District Court for the

Northern District of Illinois of his application to proceed in forma pauperis. The court

required Colida to pay the filing fee, and when he did not do so, the court dismissed his

complaint without prejudice. We affirm.

                                    BACKGROUND

      On March 23, 2009, Colida filed a complaint against Panasonic Corporation of

North America, a wholly-owned subsidiary of Panasonic Corporation (collectively,

“Panasonic”), in the United States District Court for the Northern District of Illinois

alleging infringement of U.S. Design Patent No. 321,184, which disclosed a design for a
portable cellular telephone. Complaint at 1–2, Colida v. Panasonic Corp. of N. Am., No.

09-CV-1786 (N.D. Ill. Mar. 23, 2009). He sought damages of $1 billion. Id. at 3. He

applied to the court for leave to proceed in forma pauperis, which the court granted on

June 5, 2009. Panasonic then moved the district court to dismiss the complaint as

frivolous or, in the alternative, to transfer the case to the District of New Jersey, where

Colida had previously pursued identical claims against the company.

      On September 8, 2009, the district court vacated its June 5 order granting Colida

leave to proceed in forma pauperis. Colida v. Panasonic Corp. of N. Am., No. 09-CV-

1786 (N.D. Ill. Sept. 8, 2009) (minute order vacating order of June 5, 2009). The court

noted that the District of New Jersey had already twice denied Colida leave to proceed

in forma pauperis in identical actions against Panasonic. Id. at 2. The district court in

the present action also noted that “Colida is expressly asking for a new opportunity to

do what the District of New Jersey ruled he cannot do, that is, proceed with the case in

forma pauperis.” Id. Colida asserted that it was necessary for him to refile in another

venue because there “is a conspiracy going on with the District Court of New Jersey”

and that the court there “acted in prejudice against myself.” Id. However, the court

concluded that “an appeal was the remedy for any error that the District of New Jersey

may have committed, not a new application to proceed in forma pauperis filed in a

different court with the hope of a different outcome.” Id. The court vacated its earlier

order granting Colida leave to proceed in forma pauperis and required him to pay the

filing fee. Colida did not do so, and the court dismissed the complaint without prejudice.

      Colida timely appealed, and we granted him leave to proceed in forma pauperis

on this appeal. The denial of an in forma pauperis application is an appealable order.




2009-1582                                   2
Roberts v. U.S. Dist. Ct. for the N. Dist. of Cal., 339 U.S. 844, 845 (1950) (per curiam).

Thus, we have jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).

                                       DISCUSSION

       Courts have discretion under 28 U.S.C. § 1915 to grant in forma pauperis status

to litigants. See Denton v. Hernandez, 504 U.S. 25, 33–34 (1992). As such, we review

a denial of an in forma pauperis application for an abuse of that discretion. See id.;

Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 337 (1948). “An abuse of

discretion may be established under Federal Circuit law by showing that the court made

a clear error of judgment in weighing the relevant factors or exercised its discretion

based on an error of law or clearly erroneous fact finding.” Qingdao Taifa Group Co. v.

United States, 581 F.3d 1375, 1379 (Fed. Cir. 2009) (quoting Lab. Corp. of Am.

Holdings v. Chiron Corp., 384 F.3d 1326, 1331 (Fed. Cir. 2004)) (quotation marks

omitted). We conclude that the district court did not abuse its discretion in denying

Colida in forma pauperis status.

       As the district court noted, Colida had already been denied in forma pauperis

status in two actions against Panasonic in the District of New Jersey alleging the same

claim of infringement. 1 In the first action, the New Jersey district court denied Colida’s

application for in forma pauperis status because Colida had collected $152,000 in

licensing fees as settlements in various lawsuits over the previous four years, and the

court concluded that Colida’s design patent therefore also had significant value. Colida



       1
               Colida had also in fact filed a third action in the Southern District of New
York seeking the same relief. In the same order, that court granted in forma pauperis
status and dismissed the action as “duplicative” in light of the still-pending first action in
the District of New Jersey. See Colida v. Panasonic Corp. of N. Am., No. 07-CV-4553
(S.D.N.Y. May 30, 2007) (order of dismissal).


2009-1582                                     3
v. Panasonic Corp. of N. Am., No. 05-CV-5527 (D.N.J. Apr. 11, 2006) (letter order).

Colida appealed to this court.     We dismissed his appeal as untimely.        Colida v.

Panasonic Corp. of N. Am., 188 F. App’x 978 (Fed. Cir. 2006). Colida then filed a

“Motion to Reinstate the Action and Grant In Forma Pauperis Status” with the district

court. The court construed the motion as seeking reconsideration of its previous orders

on Colida’s application for in forma pauperis status. The court denied the motion as

untimely and for failing to meet the necessary standard for reconsideration. Colida v.

Panasonic Corp. of N. Am., No. 05-CV-5527 (D.N.J. Dec. 22, 2008) (order denying

reconsideration).   Colida then filed another motion with the district court seeking to

reopen the case and seeking recusal of the district court judge, which was also denied.

Colida v. Panasonic Corp. of N. Am., No. 05-CV-5527 (D.N.J. May 27, 2009) (order

denying motion to reopen and for recusal).        Colida again appealed to this court,

challenging the district court’s December 2008 denial of reconsideration, but we

dismissed after Colida failed to comply with an order requiring payment of the docketing

fee or notification that he had moved in the district court for leave to proceed in forma

pauperis on appeal. Colida v. Panasonic Corp. of N. Am., No. 2009-1255, 2009 WL

5609557 (Fed. Cir. Aug. 17, 2009).

      Even while these events with respect to the first action were ongoing, Colida filed

a second identical action in the District of New Jersey. The court dismissed the action

as frivolous. Colida v. Panasonic Corp. of N. Am., No. 09-CV-1316 (D.N.J. Mar. 31,

2009) (order dismissing complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B) in light

of previous action, which was still on appeal). Colida did not appeal.




2009-1582                                   4
       The District of New Jersey in Colida’s first action against Panasonic concluded

that Colida did not qualify for in forma pauperis status because of the value of his patent

and approximately $152,000 in settlements he had received from other lawsuits. Once

the court denied reconsideration and Colida failed to timely appeal that decision, the

issue was resolved. Unless Colida alleged and presented new facts to the district court

to demonstrate that his financial situation had deteriorated, the district court’s denial of

in forma pauperis status in the present case was not an abuse of discretion. While

Colida alleges that he is “on welfare [and] not working due to depression of infringement

of [his] U.S. design patent,” Appellant’s Informal Br. 1, he did not establish before the

district court that there had been a change in his financial situation since the dismissal

by the New Jersey court.

       The Supreme Court has cautioned that “a litigant whose filing fees and court

costs are assumed by the public, unlike a paying litigant, lacks an economic incentive to

refrain from filing frivolous, malicious, or repetitive lawsuits.” Neitzke v. Williams, 490

U.S. 319, 324 (1989). Thus, “[i]t is vital that the right to file in forma pauperis not be

incumbered by those who would abuse the integrity of our process by frivolous filings.”

Zatko v. California, 502 U.S. 16, 18 (1991) (per curiam) (quoting In re Amendment to

Rule 39, 500 U.S. 13, 13 (1991)) (quotation marks omitted). Colida seems to be the

type of litigant the Supreme Court had in mind. He has filed dozens of lawsuits against

at least fourteen large corporate defendants, seeking up to $1 billion in damages. See

Colida v. Nokia, Inc., 347 F. App’x 568, 569 (Fed. Cir. 2009). We have previously

admonished Colida for his “pattern of repeatedly filing meritless infringement complaints

and pursuing appeals when the accused designs bear no realistic similarity to his design




2009-1582                                    5
patents,” Colida v. Sharp Elecs. Corp., 125 F. App’x 993, 996 (Fed. Cir. 2005); see also

Nokia, 347 F. App’x at 571, and imposed sanctions against him, see Colida v. Sanyo N.

Am. Corp., No. 2004-1287, 2004 WL 2853034 (Fed. Cir. Dec. 2, 2004). The Southern

District of New York has even issued an injunction, which we affirmed, preventing

Colida from filing any new infringement suits in that district relating to his four design

patents without first obtaining permission from the district court. See Nokia, 347 F.

App’x at 571.

       Once the District of New Jersey denied Colida’s in forma pauperis application, he

was not free to take a second, third, or fourth bite at the apple in other courts. Under

the circumstances of this case, we could, and perhaps should, vacate our earlier order

granting leave to proceed in forma pauperis. However, in the interest of expedition, we

simply affirm the district court’s denial of leave to proceed in forma pauperis.




2009-1582                                    6